Citation Nr: 0613980	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
tibia and fibula fracture with injury to Muscle Group XI, 
currently evaluated as 20 percent disabling. 
 
2.  Entitlement to shortening of the right leg, currently 
evaluated as 10 percent disabling. 
 
3.  Entitlement to an increased rating for right lower leg 
scar, evaluated as 10 percent disabling from August 30, 2002. 
 
4.  Entitlement to an evaluation in excess of zero percent 
for right lower leg scar, prior to August 30, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until 
February 1969.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Chicago, Illinois that denied 
ratings in excess of 20 percent for residuals of right tibia 
and fibula fracture with injury to Muscle Group XI with 
shortening of the right leg, and a noncompensable evaluation 
for right lower leg scar.  By rating action dated in May 
2005, a separate evaluation was established for shortening of 
the right leg, rated 10 percent disabling.  That rating 
determination also increased the zero percent evaluation for 
right leg scar to 10 percent disabling, effective from August 
30, 2002.

The May 2005 rating action granted a 10 percent disability 
evaluation for residuals of fracture of the right mandible, 
effective from May 26, 1999.  In correspondence dated in 
September 2005 and confirmed by telephone in a report of 
contact dated in February 2006, the veteran withdrew the 
issue from appellate consideration.

In the Statement of Accredited Representative dated in May 
2005 and the Informal Hearing Presentation of April 2006, the 
veteran's representative has raised the issue of whether 
there was clear and unmistakable error in assigning only a 10 
percent rating for residuals of right tibia/fibula fracture 
in a September 1969 rating determination.  This matter is not 
properly before the Board for appellate review and is 
referred to the RO for further consideration.

The case was remanded by Board decisions dated in February 
and July 2003.  


REMAND

Review of the record discloses that the veteran requested and 
was scheduled for a Travel Board hearing at the RO on May 14, 
2003 but did not appear.  In correspondence dated and 
received in May 2003, he stated that although the notice 
advising him of the hearing was dated April 23, 2003, it was 
date stamped May 16, 2003, and that he did not receive the 
letter until after the date of the hearing.  His 
representative requested that a local hearing be rescheduled 
at the St. Louis, Missouri RO before a local hearing officer.  
The record does not indicate that his request was addressed.  
In a statement, dated in September 2005, the appellant 
reiterated that he did not receive prompt notification of the 
hearing in May 2003.  It thus appears that he desires to 
reschedule the hearing.

The record shows that the veteran has not had a VA 
compensation examination of his service-connected right leg 
disabilities since May 1999.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
notes that there has been no recent analysis of the veteran's 
service-connected right left disability in accordance with 
DeLuca and 38 C.F.R. §§ 4.40, 4.45 (2005).  The Board is thus 
of the opinion that a current orthopedic examination is 
warranted which provides an assessment of functional 
limitation stated in terms of additional limitation of motion 
of the right leg.

Additionally, the veteran is shown to receive regular VA 
outpatient treatment at the Marion, Illinois VA facility.  
The most recent records date through November 3, 2004.  
Therefore, any subsequent clinical data should be requested 
and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2005), and any other legal precedent 
are fully complied with and satisfied.  

2.  Contact the veteran and ask if he 
still wishes a hearing at the St. 
Louis, Missouri RO.  Clarify if he 
desires an RO or a Board hearing.  If a 
hearing is desired, one should be 
scheduled.

3.  VA clinical records dating from 
November 4, 2004 should be retrieved 
from the Marion, Illinois VA facility.

4.  Then schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be made available to the 
examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected right leg 
disabilities, including the right leg 
scar.  The examiner should indicate 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right leg disabilities.  In addition, 
the examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in terms 
of additional degrees of limitation of 
motion (beyond that clinically shown).  
The examiner should also provide the 
extent of right leg shortening by 
measurement.

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

5.  After undertaking any further 
development deemed appropriate, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2005).

